Citation Nr: 1119430	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-06 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for chronic ear infections.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1986 and from October 1990 to September 1997, including service in Southwest Asia during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2002 and March 2004 decisions of the RO.  In June 2007, the Veteran testified before the undersigned Veterans Law Judge at a personal hearing at the RO.  A transcript of the hearing is associated with the record.  

In a decision dated December 2007, the Board granted the Veteran's application to reopen prior final decisions on claims of service connection for bilateral knee disability and left ear hearing loss, and remanded the claims listed on the title page to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

In May 2009, the Board remanded the claims again to the RO, via the AMC in Washington, DC, for failure to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In February 2011, due to inadequate medical opinion of record, the Board referred the issues of entitlement to service connection for left ear hearing loss and chronic left ear infections for expert medical opinion from a Veterans Health Administration (VHA) otolaryngologist.  The VHA otolaryngologist provided an opinion in April 2011.

The issues of entitlement to service connection for a cervical spine/neck disability and for depression as secondary to his service-connected conditions, as well as a claim for increased rating for the service-connected status-post right little finger injury with residual flexion contracture and posttraumatic osteoarthritis, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss which preexisted service was aggravated during service.

2.  The Veteran's current bilateral knee disability had its onset during active service.

3.  The Veteran's chronic otitis which preexisted service was aggravated during service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.306, 3.385 (2010).

2.  The criteria for entitlement to service connection for bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for entitlement to service connection for chronic otitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for left ear hearing loss, bilateral knee disability, and chronic ear infections.  He argues service aggravation of a pre-existing left ear hearing loss and chronic otitis disabilities.  He further argues the onset of retropatellar pain syndrome (RPPS) of both knees during service which has persisted since service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

The Veteran served in Southwest Asia during the Persian Gulf War.  Thus, he is deemed a "Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.  38 C.F.R. §§ 3.1, 3.317(d).  However, the Veteran's claimed disorders result from known clinical diagnoses and have not been attributed to a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  As all claims are being granted, the Board need not discuss the complex regulations pertaining to undiagnosed illnesses.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

The Board notes that, for VA purposes, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service-connected unless the disease is otherwise aggravated by service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Left ear disability

The Veteran seeks service connection for recurrent ear infections as well as left ear hearing loss.  The facts of these issues are complicated.  Historically, the Veteran had a preservice history of left ear tympanoplasty in June 1971 with subsequent granuloma and polyp formation and a 25-30 dB conductive hearing loss; left tympanomastoidectomy in November 1975 due to diagnoses of chronic mastoiditis with cholesteatoma and ear drum perforation; and left tympanoplasty in June 1976 based upon an impression of chronic otitis media with left ear drum perforation. 

In pertinent part, the Veteran's June 1983 Applicant Medical Prescreening Form noted his prior history of left ear surgery with no further problems.  Audiometric testing upon induction reflected left ear hearing loss manifested by puretone thresholds of 30, 45, 40 and 45 decibels at 2000, 3000, 4000 and 6000 Hertz, respectively.  His August 1986 separation examination was significant for puretone thresholds of 35, 45, 45 and 50 decibels at 2000, 3000, 4000 and 6000 Hertz, respectively.  

The Veteran had an enlistment examination for his second period of active service conducted in October 1989.  Audiometric testing reflected left ear puretone thresholds of 35, 45, 40 and 65 decibels at 2000, 3000, 4000 and 6000 Hertz, respectively.  A reference audiogram in January 1991 showed left ear puretone thresholds of 40, 50, 50 and 40 decibels at 2000, 3000, 4000 and 6000 Hertz, respectively.

In October 1992, the Veteran presented for treatment of sinus congestion with recurrent ear infections.  He was diagnosed with left otitis media in November 1992.  In May 1993, the Veteran was referred for an ear, nose and throat (ENT) consultation based upon an assessment of chronic otitis media with severely scarred left tympanic membrane.

A June 1993 primary care clinician noted the Veteran's past history of ear grafts secondary to pre-service cholesteatoma operations.  It was noted that the Veteran had a 4-month history of weekly ear drainage with physical findings significant for material on the left tympanic membrane and, just behind the tympanic membrane, either material or graft.  The assessment was post-surgical anatomy versus new perforation and chronic drainage.

The Veteran underwent an additional consultation in August 1993, which noted a 3 to 4 month history of persistent recurrent left otorrhea, slight subjective left hearing loss and occasional left tinnitus.  Audiometric examination was interpreted as showing mixed hearing loss in the left ear which had increased (?) since audiograms in 1986 and May 1993.  Examination was significant for a large perforation of the left tympanic membrane and a tympanoplasty was recommended.  Notably, non-transcribed audiometric tests from August 1993 are of record.

In January 1994, the Veteran underwent left tympanoplasty based upon a diagnosis of chronic tympanic membrane perforation.

Thereafter, the Veteran sought treatment for left ear pain/infection in July 1994, November 1994, June 1995 and July 1996.  A September 1996 ENT consultation noted that the Veteran continued to experience recurrent left ear pain with drainage.  Examination revealed a small pin hole perforation in the left tympanic membrane.  

In February 2002, a VA examiner provided opinion that it is likely that a portion of the Veteran's currently demonstrated hearing loss is associated with military noise exposure and acoustic trauma.  That opinion suggested that the Veteran's left ear hearing loss may have increased in severity during service.  

In December 2007, the Board remanded this case to obtain medical opinion as to whether the Veteran's preexisting left ear hearing loss and/or left ear cholesteatoma underwent a permanent increase in severity during his period(s) of active service.  Opinions were ultimately obtained in July 2009.  A VA physician's assistant found that it was less likely as not that an increase in left hearing loss occurred during service based upon the results of a 1993 audiometric examination.  No other discussion was provided.  A VA staff physician provided a diagnosis of chronic ear infection and stated that an opinion could not be provided without resort to speculation.

As those medical opinions did not discuss the significance, if any, of the Veteran's recurrent ear infections in service, his January 1994 tympanoplasty or the fact that audiologists noted a decline in his hearing acuity during service, the Board referred this case for a VHA otolaryngology opinion in February 2011.  

An April 2011 VHA opinion found that the Veteran had a left ear disease with hearing loss which definitely pre-existed both periods of active service.  The VHA physician observed that recurrent ear infections could recur at any future time and, in fact, did recur during military service.  However, it was impossible for the examiner to conclude whether the Veteran's left ear hearing loss and chronic otitis increased in severity in service, as the increase may have been due to natural progression as well as the strains of daily life with aggravating upper respiratory infections.  The VHA examiner also observed that the Veteran's left ear had been subject to the same level of acoustic trauma which resulted in the service-connected right ear hearing loss.  The VHA examiner stated that, if one accepted that the right ear was awarded service connection damage due to military noise exposure, than the left ear should receive the same level of benefit.

Overall, the Board notes that the Veteran's STRs reflect a preservice history of left ear hearing loss and chronic otitis; a military history of acoustic trauma causing right ear hearing loss; a documented history of audiometric threshold shifts in the frequencies of 2000, 3000, 4000 Hertz during the second period of service; and multiple episodes of chronic otitis during the second period of service requiring left tympanoplasty.

The medical opinions in this case do not provide a definitive conclusion as to whether the Veteran's left ear disease with hearing loss was aggravated during service.  However, the Board notes that the law provides that cases of reasonable doubt will be resolved in a Veteran's favor, which is defined as a substantial doubt which is within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.

The Board interprets the VHA examiner's opinion as indicating that the Veteran's chronic otitis disorder was aggravated during service, as demonstrated by multiple episodes of recurrent otitis and left tympanoplasty.  Factually, the Veteran's chronic otitis appeared to have resolved prior to his entry for his first period of active service (self-described as a prior history of left ear surgery with "no further problems") and increased in frequency of episodes during his second period of active service.  The VHA examiner was unable to attribute the increased severity of chronic otitis to the natural progress of the disorder.  As aggravation cannot be attributed to natural progress of the disorder, the Board finds that the criteria for service connection for recurrent ear infections have been met.  38 C.F.R. § 3.306(a).

With respect to left ear hearing loss, the Board notes that a military audiologist in August 1993 opined that the Veteran's audiometric testing had demonstrated a mixed hearing loss which had increased in severity between the 1986 and 1993 audiograms.  Notably, as a result of this decision, any conductive component to hearing loss is deemed of service-connected origin.  

The record also includes opinion from the February 2002 VA examiner who opined that at least part of the Veteran's current hearing loss results from acoustic trauma.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability). 


Furthermore, the April 2011 VHA opinion essentially opined that is within the range of probability that the Veteran experienced increased severity of hearing loss during service as a result of acoustic trauma.  See 38 C.F.R. § 3.102.

Resolving reasonable doubt in favor of the Veteran, the Board also finds that the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In sum, the Board finds that the Veteran's left ear hearing loss and chronic otitis which preexisted service were aggravated during service.  The claims, therefore, are granted.

Bilateral knee disability

The Veteran seeks service connection for bilateral knee disability which had its onset during service.  The facts of this issue may be briefly summarized.  The Veteran served on active duty from October 1983 to October 1986 and from October 1990 to September 1997.  STRs do not reflect any history of treatment for knee pain.  

However, on his June 1997 separation examination, the Veteran reported that his "knee's constant impacts have constant pain."  The military examiner diagnosed retropatellar pain syndrome (RPPS) of the knees.

Overall, the Board notes that the June 1997 diagnosis provides strong probative evidence in support of this claim as it includes diagnosis of a chronic bilateral knee disorder at the time from service separation.

Unfortunately, the evidentiary record has not been properly developed to determine the current nature and severity of the Veteran's reported bilateral knee disability.  Through no fault on the part of the Veteran, this appeal has been pending for many years during which time VA has failed to provide an adequate medical examination to determine the nature and probable etiology of the claimed bilateral knee disorder. 

The Board has remanded this issue on two occasions in an attempt to cure the evidentiary deficits.  After the first remand, the case was returned to the RO for failure to obtain a medical opinion as ordered by Board directive.

The second remand resulted in a July 2009 VA C&P examination report wherein the examiner provided a diagnosis of degenerative joint disease (DJD) of both knees which is not supported by X-ray examination.  The examiner also indicated that it would be speculative to provide a nexus opinion in this case, but provided no reason why such an opinion would be speculative.  This examination report is clearly inadequate for rating purposes.  See Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (examination opinion should clarify whether inability to come to conclusion was based on all "procurable and assembled data." and/or the whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder).

Nevertheless, the Board finds that this claim may be granted based upon in service diagnosis of a chronic knee disorder (RPPS) with credible postservice evidence of persistent continuity of symptomatology thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494- 97.  

In this respect, the Veteran filed his original service connection claim for bilateral knee disability in January 1998, at which time he reported having a "Bilat Knee cond - 93."  Thus, the Veteran filed his original service connection application within several months after service discharge evidencing his belief of having a chronic knee disability since service.

As indicated above, the Board has been unable to obtain adequate opinion as to the nature and etiology of the currently claimed bilateral knee disability.  However, the record does reflect continuing bilateral knee symptoms.  For example, a January 2001 VA clinical record noted the presence of crepitus in both knees with questionable moving of the right patella.  

A VA Compensation and Pension examination in January 2002 included the Veteran's report of recurrent right knee pain since service due to excessive use, which he treated with Ace bandage and ice.  He further reported stiffness and weakness symptoms in both knees.  Physical examination was significant only for a 5 degrees loss of left knee flexion.  X-ray examinations of both knees were unremarkable.  The examiner diagnosed right knee strain.

Thereafter, a magnetic resonance imaging scan (MRI) of the right knee in December 2002 was interpreted as showing deformity of the anterior horn of the lateral meniscus with suggestion of degeneration.  He was also noted to have small effusion of the right knee with "remote history" of right knee trauma.  Notably, the Board fails to find any evidence of postservice right knee injury.

The record also includes an August 2005 statement from a VA clinician who, upon review of the Veteran's STRs, opined that the Veteran's current knee pains are related to injuries incurred during military service.

Overall, the record includes a diagnosis of RPPS of both knees upon service discharge, credible lay report of continuous knee symptoms since service, and medical evidence of current bilateral knee disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current bilateral knee disability had its onset during active service.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER
	
Service connection for left ear hearing loss is granted.

Service connection for bilateral knee disability is granted.

Service connection for chronic otitis is granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


